El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Al salir de cierto pueblo en un vebículo de motor, el estado del chófer, que padecía de orquitis, se acentuó en tal forma que no pudo continuar guiando el vehículo. A instaucias suyas, Cardona, un agente comisionista, se hizo cargo del guía. Poco después, mientras viajaban a 15 ó 20 kilómetros por hora, la goma derecha delantera estalló e hizo que el vehículo se fuera sobre un muro que había en la carretera y se volcara. La reclamación de Cardona para que se le pagara indemnización fué rechazada por el Administrador del Fondo del Estado, fundado en que estaba cometiendo un delito por no tener licencia de conductor. La Comisión Industrial confirmó su decisión. Asumiremos, conforme hicieron el Administrador del Fondo del Estado y la Comisión Industrial, aparentemente, que Cardona y el chófer autorizado eran coempleados y que el vehículo pertenecía al patrono, a pesar de que estos hechos no aparecen afirmativamente de los autos que tenemos ante nos.
En tres ocasiones sucesivas Cardona había obtenido permisos de aprendizaje, cada uno de los cuales duraba un mes. El tercer permiso había expirado. El pudo haber obtenido un cuarto permiso en cualquier momento sin someterse a examen, al pagar la suma de $1 en sellos de rentas internas. Había descuidado hacer esto. Si hubiera pagado su dólar y obtenido el cuarto permiso el día antes del accidente, su experiencia y su preparación como conductor hubieran sido las mismas que al momento del accidente.
*399De conformidad con el artículo 4 de la Ley de Compensaciones por Accidentes del Trabajo (Leyes de 1935, (1) pág. 251, 273) un accidente no es compensable si ocurre:
“1. — Al tratar el obrero o empleado de cometer un delito o de lesionar a su patrono o a cualquier otra persona, o cuando voluntaria-mente se causare la lesión.”
Tiene que baber alguna razón para que exista tal dispo-sición legislativa. Un caso que no cae dentro de la razón de la regla no debe ser considerado como que está dentro de ' la regla. La letra de la ley no debe ser seguida ciegamente en casos que no caen dentro de su espíritu y fin.
Si el día y a la bora del accidente la policía hubiera bailado en el bogar de Cardona una pistola que éste no babía informado al jefe de la policía del distrito en que residía, el accidente no habría sido compensable si es que todos los casos que caen dentro de la letra de la ley han de regirse por ella. Se obtendría el mismo resultado si el conductor del vehículo en vez de pedir a Cardona que se hiciera cargo de la rueda, hubiera detenido el mismo junto a una acera en la ciudad y el automóvil hubiera sido chocado por otro vehículo, causando así lesiones a Cardona en el momento en ■ que éste escupía sobre la acera. No podemos creer que fuera la intención de la Asamblea Legislativa decir que semejantes accidentes no son compensables.
La conclusión alternativa es que tiene que haber alguna conexión — que de ordinario a nuestro juicio debe ser alguna conexión causal contra la tentativa de cometer el delito y el accidente. Véanse Bugh v. Employer’s Reinsurance Corp., 63 F. (2d) 36; Gima v. Hudson Coal Co. (Pa.), 165 A. 850, 853, y Shoffler v. Lehigh Valley Coal Co. (Pa.), 139 A. 192, citados por el letrado del Administrador del Fondo del Estado; y Wood v. Snyder, 147 N.E. 314 y Kimball’s Case 168 A. 871, citados por el peticionario.
• •Deben revocarse las resoluciones de la Comisión Industrial.
El Juez Asociado Sr. De Jesús no intervino.